927 F.2d 606
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Martin David STEPHENSON, Defendant-Appellant.
No. 91-5074.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

E.D.Tenn, 88-00080, Edgar, J.
E.D.Tenn.
APPEAL DISMISSED.
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that the district court on August 13, 1990, denied defendant's motion for credit for time served which he characterized as a 28 U.S.C. Sec. 2255 motion to vacate sentence.  Defendant appealed the August 13 order on October 1, 1990 (appeal No. 91-5073).  On November 5, 1990, he filed an additional appeal from the August 13 order (appeal No. 91-5074).


3
This court lacks jurisdiction in appeal No. 91-5074.  The notice of appeal was not filed within 60 days after entry of the August 13 order as required by Fed.R.App.P. 4(a).  Also, it seeks to appeal the same order which is being appealed in appeal No. 91-5073.


4
It is ORDERED that appeal No. 91-5074 be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.